Title: From George Washington to the United States Senate, 13 February 1793
From: Washington, George
To: United States Senate



Gentlemen of the Senate
United States [Philadelphia]February 13th 1793.

I lay before you for your consideration and advice, a treaty of peace and friendship, made and concluded on the 27th day of September 1792, by Brigadier General Rufus Putnam, in behalf of the United States with the Wabash and Illinois tribes of Indians. And also the proceedings attending the said treaty, the explanation of the Fourth Article thereof—and a Map, explanatory of the reservation to the french inhabitants, and the general claim of the said Indians.
In connection with this subject, I also lay before the Senate the copy of a paper which has been delivered by a man by the name of John Baptiste Mayée, who has accompanied the Wabash Indians at present in this City.
It will appear by the Certificate of Brigadier General Putnam, that the Wabash Indians disclaimed the validity of the said paper, excepting a certain tract upon the wabash—as mentioned in the proceedings.
The Instructions to Brigadier General Putnam of the 22d of May, together with a Letter to him of the 7th of August 1792, were laid before the Senate on the 7th of November 1792.
After the Senate shall have considered this treaty, I request that they would give me their advice whether the same shall be ratified and confirmed? and if to be ratified and confirmed, whether it would not be proper, in order to prevent any misconception hereafter, of the fourth article, to guard in the ratification the exclusive pre-emption of the United States, to the lands of the said Indians?

Go: Washington

